Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the axis of rotation of the runner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret the runner of the Francis type of claim 1 to have a rotation axis.  
The examiner suggests amended “an axis of rotation” in line 2 for example to provided antecedent basis for claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,491,269 B2 (Mazzouji et al. hereinafter) in view of United States Patent No. 5,879,130 (Beyer et al. hereinafter).

	For claim 1, Mazzouji et al. teach a runner 4 of the Francis type for a hydraulic turbine or pump 2, comprising: a low pressure side and a high pressure side; a crown 28 comprising a seal for sealing a space above the crown against water from the high pressure side (see FIG. 1); a plurality of blades 6, and each blade 6 of the plurality of blades being defined by a pressure surface, an oppositely facing suction surface (see FIG. 2), a leading edge 8 adjoining the high pressure side of the runner, and a spaced apart trailing edge 10 adjoining the low pressure side of the runner; and at least one passage (duct) being 
	Mazzouji et al. teaches at least one opening 26 on the side walls of the blades 6 in the vicinity of the trailing edge 10, and therefore not necessarily in the trailing edge 10.
Beyer et al. teach a Francis turbine runner blade 32 having an opening 222 in the crown 202 and a fluid duct 220 in communication with the trailing edge 24. See Sheet 6 of 14.   Outlet openings 248 are provided in the trailing edge 246 for expelling a fluid therefrom.  
Mazzouji et al. already teach the use of leakage water (see col. 3, lines 20-23) which is directed through the blades 6 and passes out the outlet openings 26 to reduce cavitation at the trailing edge.  Beyer et al. shows that a fluid passing through the blade can be discharged through openings arranged on the trailing edge.  
Because Mazzouji et al. already teach the discharge openings adjacent to or in the vicinity of the trailing edge, and Beyer et al. expressly show discharge openings in the trailing edge, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the location of the discharge openings being in the trailing edge of Beyer et al. for the location of the discharge openings of being in the vicinity of the trailing edge of Mazzouji et al. because both locations were known equivalents for discharging fluid through a Francis type turbine 

For claim 3, FIG. 1 of Mazzouji et al. clearly show the outlet apertures 26 radially displaced from the annular array of inlet openings 31/32 with respect to the axis of rotation of the runner 4.

For claim 5, Beyer et al. show in FIG. 11 and 134, the passage or duct 220 extending from the crown 202 being defined within the suction side 214 of the blade 206 as a cavity and a cover or plate 228 being placed on the blade 206 to form the passage or duct 220.  Another cover or plate 245 is used with the blade in FIG. 11 and 15 to form the passage or duct at the trailing edge 218. Beyer et al. explain the blade 206 is formed of a leading edge 216, trailing edge 218, suction side 214 and a pressure side 212 (see column 6, lines 39-42).  
Because Mazzouji et al. require a duct or passage from the crown 28 to the outlet passages 26 and extending within the blade, and Beyer et al. show a passage in a blade extending from the crown 202 to the trailing edge 218 being made from a cover plate 228 and a blade having a leading and trailing edge, and pressure and suction sides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the duct or passage of Mazzouji et al. as shown in Beyer et al. by forming a shallow groove within the suction side 214 of the blade which comprise the nominal leading and trailing edges and pressure and suction sides, and covering the groove with a cover plate, for the purpose of manufacturing a blade with the internal passage by a known process.  



Because Mazzouji et al. require a duct or passage from the crown 28 to the outlet passages 26 and extending within the blade, and Beyer et al. show a passage in a blade extending from the hub 508  to the trailing edge 526 being made from a cover plate and a blade 514 having a leading and trailing edge, and pressure and suction sides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the duct or passage of Mazzouji et al. as shown in Beyer et al. by forming a shallow groove within the pressure side 520 of the blade which comprise the nominal leading and trailing edges and pressure and suction sides, and covering the groove with a cover plate, for the purpose of manufacturing a blade with the internal passage by a known process.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzouji et al. in view of Beyer et al. as applied to claim 1 above, and further in view of United States Patent No. 8,702,391 B2 (Bregman et al. hereinafter).
Mazzouji et al. in view of Beyer et al. do not expressly show the continuous opening extending over at least 15% of the developed length of the edge adjoining to the low pressure side.
Bregman et al. however, disclose a turbine blade having a fluid discharged from the trailing edge 18 which has been routed through a passage 50 within the blade, the discharge passage 62 is taught as being continuous along the trailing edge and extending over 15% of the length of the trailing edge (see 
Because Mazzouji et al. in view of Beyer et al. already show a plurality of discharge holes 26 positioned in the trailing edge of the blade (Mazzouji et al.), and Bregman et al. teach the use of a slot extending over at least 15% of the length of the trailing edge of a blade for providing sufficient discharge of fluid through the blade, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge holes in the Mazzouji et al. trailing edge to be a slot that extends over at least 15% of the length of the trailing edge as taught by Bregman et al. for the purpose of providing sufficient discharge of fluid through the blade.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzouji et al. in view of Beyer et al. as applied to claim 1 above, and further in view of United States Patent No. 2,920,813 (Goldschmied hereinafter).
Mazzouji et al. in view of Beyer et al. may not show in the region of the opening, the pressure surface of the respective blade extending further than the suction surface measured from the edge adjoining the high pressure side along a camberline of the respective blade.  
Goldschmied however, show an airfoil in FIG. 3 having a slot 33 on the trailing edge 32, where a fluid is discharged therefrom.  The pressure surface 31 extends further than the suction surface 30 from the leading edge along a camberline of the blade for the purpose of discharging fluid towards the rotation direction, which provides a more rugged blade construction with wider jet slots and wider passages leading to the slots (see col. 1, lines 39-41).

s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzouji et al. in view of Beyer et al. as applied to claim 6 above, and further in view of United States Patent No. 3,810,286 (Kaufman hereinafter).
Mazzouji et al. in view of Beyer et al. may not show a spacer piece located between the base part and the cover part within the passage. 
Kaufman however, show in FIG. 5 an airfoil being hollow and having a spacer piece 25 positioned between the sides 26, 27 of the airfoil 24 for the purpose of supporting the blade from collapsing.
Because the blade of Mazzouji et al. in view of Beyer et al. is susceptible to collapsing based on the strength of the cover and the amount of pressure applied thereto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recess or groove of Mazzouji et al. in view of Beyer et al. to have a spacer piece provided therein, as taught in Kaufman for the purpose of supporting the blade from collapsing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A EDGAR/               Primary Examiner, Art Unit 3745